USCA11 Case: 19-11799      Date Filed: 01/20/2021   Page: 1 of 27



                                                                [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 19-11799
                             ________________________

                      D.C. Docket No. 6:18-cr-00134-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

versus

VINCENT SAVARESE,

                                                     Defendant - Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                   (January 20, 2021)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

MARTIN, Circuit Judge:

         Vincent Savarese, a federal prisoner, appeals from the District Court’s

revocation of his supervised release and imposition of a five-year mandatory
         USCA11 Case: 19-11799        Date Filed: 01/20/2021   Page: 2 of 27



minimum prison sentence. Mr. Savarese argues that 18 U.S.C. § 3583(k), the

statutory provision mandating Savarese’s five-year term of imprisonment, is

unconstitutional as applied to him in light of United States v. Haymond, 588 U.S.

__, 139 S. Ct. 2369 (2019). After careful consideration and with the benefit of oral

argument, we vacate Mr. Savarese’s sentence and remand for the District Court to

consider the application of Haymond in the first instance.

                                          I.

      In January 2010 Mr. Savarese was convicted of possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). He was sentenced to 78-

months imprisonment followed by a ten-year term of supervised release, which

began in June 2015. In May 2018, while under supervision, Mr. Savarese searched

and viewed images of child pornography on a public computer, in violation of

§ 2252A. In addition to this conduct resulting in Mr. Savarese being charged with

a new crime, it also constituted a violation of the terms of his supervised release,

which prohibited him from violating any law and from viewing, accessing, or

possessing sexually explicit materials. In September 2018 Mr. Savarese pled

guilty to accessing child pornography in violation of § 2252A.

      After he pled guilty, but while Mr. Savarese was waiting to be sentenced for

this new criminal conviction, his revocation proceedings continued. Mr.

Savarese’s supervised release was imposed for a crime charged as a Class C


                                          2
           USCA11 Case: 19-11799          Date Filed: 01/20/2021       Page: 3 of 27



felony. See 18 U.S.C. §§ 2252(b)(2), 3559(a)(3). As a result, he would ordinarily

“not be required to serve . . . more than 2 years in prison” for violating supervision.

18 U.S.C. § 3583(e)(3). However, because Mr. Savarese’s alleged violation was

also new criminal conduct under § 2252A, he was required to face a mandatory

minimum of five-years imprisonment under § 3583(k). 1 Specifically, § 3583(k)

provides, in relevant part:

       If a defendant required to register under the Sex Offender Registration
       and Notification Act commits any criminal offense under chapter 109A,
       110, or 117, or section 1201 or 1591, for which imprisonment for a term
       longer than 1 year can be imposed, the court shall revoke the term of
       supervised release and require the defendant to serve a term of
       imprisonment under subsection (e)(3) without regard to the exception
       [allowing for home confinement as an alternative to incarceration]
       contained therein. Such term shall not be less than 5 years.

18 U.S.C. § 3583(k).

       In October 2018 Mr. Savarese moved the District Court to find this portion

of § 3583(k), which requires a minimum five-year term of imprisonment,

unconstitutional “as written and as applied” to him. He argued that these two

sentences violated his Fifth and Sixth Amendment rights, because they “strip the

sentencing judge of discretion to impose punishment within the statutorily

prescribed range” and “impose heightened punishment on sex offenders expressly



1
 The relevant enumerated offense under § 3583(k) is a “criminal offense under chapter . . . 110.”
18 U.S.C. § 3583(k). Violation of § 2252A is a criminal offense under chapter 110. See 18
U.S.C. § 2252A.
                                               3
         USCA11 Case: 19-11799        Date Filed: 01/20/2021    Page: 4 of 27



based . . . on new conduct for which they have not been convicted by a jury beyond

a reasonable doubt.” Mr. Savarese urged the District Court to adopt the Tenth

Circuit’s approach in United States v. Haymond, 869 F.3d 1153 (10th Cir. 2017),

vacated, 588 U.S. __, 139 S. Ct. 2369 (2019), where that court held this portion of

§ 3583(k) was unconstitutional. He advised his sentencing court that the Supreme

Court had granted certiorari in Haymond but had not yet rendered a decision. The

District Court denied Mr. Savarese’s motion.

      The District Court convened a single hearing for Mr. Savarese’s final

revocation hearing and his sentencing for the underlying criminal conviction. The

court asked whether Mr. Savarese “intended to contest the two [supervision]

violations,” and his counsel responded that he “believe[d] it is Mr. Savarese’s

intention to admit the violations,” noting that Savarese had “already pled guilty to

the underlying case.” This colloquy followed:

      THE COURT: The record should reflect that there was an entry of a
      guilty plea in the related criminal case. That guilty plea deals with the
      same facts, essentially, but I need to satisfy myself that you are making
      a knowing and intelligent and voluntary decision to plead guilty to the
      two violations of supervised release. So you have been advised and I
      advised you at the beginning of this hearing what the two violations are,
      that is, the access and attempting to access child pornography on May
      24th, and also accessing or possessing explicit material on the same
      date, [May] 24th, essentially the same facts. Is it your intention to admit
      those violations, sir, or would you like to have this matter contested?

      THE DEFENDANT: Your Honor, I feel that I have already expressed
      myself before that I am – I am going to admit to it. . . .


                                          4
          USCA11 Case: 19-11799          Date Filed: 01/20/2021       Page: 5 of 27



       THE COURT: . . . Do you admit or do you contest whether or not you
       accessed or attempted to access child pornography on May 24th, 2018?
       ...

       THE DEFENDANT: Yes. I’m admitting to it, yes.

       THE COURT: And the same conduct would give rise to the second
       violation, which is viewing or attempting to view sexually explicit
       material on the same date. Do you admit that you engaged in that
       conduct as well? . . .

       THE DEFENDANT: Yes. Yes, I am. I am admitting to doing this.

       The court found Mr. Savarese guilty of the violations of his supervised

release and sentenced him to the mandatory minimum five-year prison term under

§ 3583(k). The court then went on to sentence Mr. Savarese to the ten-year

mandatory minimum prison term for the underlying criminal offense. The court

decided that the two sentences should run consecutively, resulting in a total term of

15-years imprisonment.

       Mr. Savarese appealed the judgment entered for his supervised release

revocation. After Mr. Savarese filed his notice of appeal from that judgment, but

before briefing in this Court, the Supreme Court decided United States v.

Haymond, 588 U.S. __, 139 S. Ct. 2369 (2019). Haymond ruled that § 3583(k)

was unconstitutional as applied in that case. Id. at 2386 (Breyer, J., concurring). 2



2
 Justice Breyer’s opinion controls because he “concurred in the judgment[] on the narrowest
grounds.” Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990, 993 (1977) (quotation
marks omitted).
                                               5
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 6 of 27



Mr. Savarese’s argument here is that, under Haymond, § 3583(k) is

unconstitutional as applied to him as well.

                                         II.

      We review a district court’s revocation of supervised release for abuse of

discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). However,

“[c]hallenges to the constitutionality of a statute are reviewed de novo.” United

States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010) (per curiam)

(quotation marks omitted).

                                        III.

      In Haymond, a fractured Supreme Court held that § 3583(k) was

unconstitutional as applied. 139 S. Ct. at 2385 (plurality opinion), 2386 (Breyer,

J., concurring). In that case Mr. Haymond, while on supervised release for a

conviction of possessing child pornography, was alleged to have possessed child

pornography again. Id. at 2374. As here, the government sought to revoke Mr.

Haymond’s supervised release and secure an additional prison sentence. Id. A

district judge, acting without a jury, found by a preponderance of the evidence that

Mr. Haymond knowingly downloaded and possessed child pornography. Id.

Therefore, although Mr. Haymond’s original crime triggered a maximum of two

years imprisonment for violating supervision under § 3583(e)(3), the court

imposed § 3583(k)’s five-year mandatory minimum prison term because


                                          6
         USCA11 Case: 19-11799        Date Filed: 01/20/2021   Page: 7 of 27



possession of child pornography is an enumerated offense under that provision. Id.

at 2374–75.

      Justice Breyer’s binding concurrence held that “this specific provision of the

supervised-release statute, § 3583(k), is unconstitutional.” Id. at 2386 (Breyer, J.,

concurring). In his view, § 3583(k) is “difficult to reconcile” with the general

understanding of supervised release as part of the penalty for the original offense.

Id. Instead, § 3583(k) is “more like punishment for a new offense.” Id. He

identified three features of the provision that compel this conclusion:

      First, § 3583(k) applies only when a defendant commits a discrete set
      of federal criminal offenses specified in the statute. Second, § 3583(k)
      takes away the judge’s discretion to decide whether violation of a
      condition of supervised release should result in imprisonment and for
      how long. Third, § 3583(k) limits the judge’s discretion in a particular
      manner: by imposing a mandatory minimum term of imprisonment of
      ‘not less than 5 years’ upon a judge’s finding that a defendant has
      ‘commit[ted] any’ listed ‘criminal offense.’

Id. He explained that “[t]aken together, these features of § 3583(k) more closely

resemble the punishment of new criminal offenses, but without granting a

defendant the rights, including the jury right, that attend a new criminal

prosecution.” Id. “And in an ordinary criminal prosecution, a jury must find facts

that trigger a mandatory minimum prison term.” Id. (citing Alleyne v. United

States, 570 U.S. 99, 103, 133 S. Ct. 2151, 2155 (2013)).

      Here, the District Court revoked Mr. Savarese’s supervised release—and

denied his motion to find the final two sentences of § 3583(k) unconstitutional—
                                          7
           USCA11 Case: 19-11799            Date Filed: 01/20/2021       Page: 8 of 27



without the benefit of the Supreme Court’s decision in Haymond. We therefore

vacate the sentence imposed for Mr. Savarese’s violation of supervised release and

remand this case so the District Court can decide in the first instance how

Haymond applies to Savarese.3 See United States v. Hollman, 774 F. App’x 303,

304 (7th Cir. 2019) (per curiam) (unpublished) (remanding “to allow the district

court to hear [the parties’] competing positions and consider the proper application

of Haymond”); Thomas v. Att’y Gen., Fla., 795 F.3d 1286, 1294 (11th Cir. 2015)

(remanding and directing the District Court “to consider the intervening changes”

in Supreme Court caselaw).

       VACATED AND REMANDED.




3
  The dissenting opinion says remand is unnecessary because Haymond does not apply to Mr.
Savarese’s case. Dissenting Op. at 1. Nevertheless, the District Court sentenced Mr. Savarese to
a five-year term of imprisonment based on § 3583(k), and the Supreme Court has since held that
statute to be unconstitutional – at least as applied to Mr. Haymond. In our view, it is best for the
District Court to conduct a new revocation hearing for Mr. Savarese and consider the parties’
arguments regarding § 3583(k), this time with the benefit of the Supreme Court ruling in
Haymond.
                                                 8
          USCA11 Case: 19-11799        Date Filed: 01/20/2021   Page: 9 of 27



BRASHER, Circuit Judge, concurring:

      I concur in the Court’s opinion. I write separately to underscore the limited

nature of our decision and my limited disagreement with my dissenting colleague.

      Before his combination revocation-and-sentencing hearing, Savarese argued

in the district court that the mandatory revocation and five-year minimum sentence

provided by 18 U.S.C. § 3583(k) are unconstitutional under the Sixth Amendment,

both facially and as applied. To support his argument, he relied on the Tenth

Circuit’s decision in United States v. Haymond, 869 F. 3d 1153 (10th Cir. 2017). In

evaluating Savarese’s motion, the district court held that “[t]he issue before the

Tenth Circuit in Haymond is the same issue that confronts this court.” But, unlike

the Tenth Circuit and, later, the Supreme Court, the district court rejected the

proposition that there is any constitutional infirmity in Section 3583(k), holding that

the statute “does not implicate the right to a jury” at all.

      Because of the Supreme Court, we now know that the district court was wrong

to hold that Section 3583(k) does not implicate the right to a jury trial. But, because

the district court denied Savarese’s motion based on this reasoning, the litigation

proceeded on that basis. Savarese ultimately pleaded guilty in a related prosecution

and made concessions in this one. Importantly, the Government has not argued that

Savarese’s concessions waived, forfeited, or otherwise failed to preserve his

arguments about the constitutionality of Section 3583(k). The upshot is that this case


                                            9
            USCA11 Case: 19-11799     Date Filed: 01/20/2021   Page: 10 of 27



now turns on a question that the district court never addressed: whether or how to

revoke Savarese’s term of supervised release in light of Section 3583(k)’s – now

recognized – constitutional defect.

      Under these circumstances, I believe a remand is the most prudent course of

action. It is what the Supreme Court and Tenth Circuit did in Haymond. And it is

consistent with what other courts of appeals have done in light of Haymond. Because

“we are a court of review, not first view,” Cutter v. Wilkinson, 544 U.S. 709, 718, n.

7 (2005), we should vacate the results of the district court’s denial of Savarese’s

motion and give the district court the opportunity to apply Haymond in the first

instance.

      My dissenting colleague says that we have declined to remand in similar

circumstances in the past. But the authorities he cites are inapposite because, unlike

Savarese, the defendants in those cases had not raised the relevant constitutional

argument in the district court. See United States v. Harris, 741 F.3d 1245, 1248 (11th

Cir. 2014) (“Because Harris raised the Alleyne argument for the first time on appeal,

the proper standard of review is for plain error.”); United States v. Orduno-Mireles,

405 F.3d 960, 961 (11th Cir. 2005) (“As for Orduno-Mireles’s Blakely/Booker

argument, since he raises it for the first time of appeal, we review the issue only for

plain error.”); United States v. Walker, 228 F.3d 1276, 1278 n.1 (11th Cir. 2000)

(“As Walker pled guilty in this case and accepted the contents of the PSI, he lost any


                                          10
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 11 of 27



right to appeal on the basis of this argument.”). This case would be different if the

district court had not denied Savarese’s constitutional challenge based on reasoning

that the Supreme Court has since rejected.

      There are many ways to interpret the fractured decision in Haymond. On

remand, the district court should not feel itself constrained by our decision to reach

any particular outcome.




                                         11
         USCA11 Case: 19-11799       Date Filed: 01/20/2021    Page: 12 of 27



LUCK, Circuit Judge, dissenting:

      The majority opinion vacates Vincent Savarese’s five-year mandatory

sentence under 18 U.S.C. section 3583(k) for violating his supervised release and

remands for the district court to “decide in the first instance” how United States v.

Haymond, 139 S. Ct. 2369 (2019) applies to this case. Maj. Op. at 8. I respectfully

dissent because Haymond does not apply to Savarese’s section 3583(k) sentence.

Thus, a remand is unnecessary.

      Haymond applies where the district court imposes the section 3583(k) five-

year mandatory sentence for violating supervised release based only on the court’s

factfinding by a preponderance of the evidence that the defendant committed “any

criminal offense under chapter 109A, 110, or 117, or section 1201 or 1591, for which

imprisonment for a term longer than 1 year can be imposed.” 18 U.S.C. § 3583(k).

Here, unlike Haymond, the district court didn’t base its section 3583(k) mandatory

five-year sentence on a court-made factfinding that Savarese committed a chapter

110 offense. The district court didn’t engage in judicial factfinding because it didn’t

need to. Savarese pleaded guilty to committing a new chapter 110 offense and

waived his jury trial rights. Savarese’s guilty plea to possessing child pornography

takes his case outside of Haymond and squarely inside the Supreme Court’s

decisions that allow the district court to impose a mandatory sentence based on the

defendant’s prior convictions.


                                          12
         USCA11 Case: 19-11799       Date Filed: 01/20/2021    Page: 13 of 27



                                      Haymond

      In Haymond, the defendant was found guilty of possessing child pornography

and sentenced to thirty-eight months in prison followed by ten years of supervised

release. 139 S. Ct. at 2373 (plurality opinion). After he completed his prison

sentence, and while he was on supervised release, the government found fifty-nine

images on his computer and cellphone that appeared to be child pornography. Id. at

2374. The probation office filed a petition alleging that the defendant violated the

conditions of his supervised release. Id. The Haymond defendant was not separately

charged with possessing child pornography. Id.

      The district court held an evidentiary hearing on the supervised release

petition, without a jury, and “found it more likely than not” that the defendant

“knowingly downloaded and possessed” thirteen images of child pornography. Id.

In the normal case, if the district court finds “that a defendant has violated the

conditions of his supervised release,” it could “impose a new prison term up to the

maximum period of supervised release authorized by statute,” which would have

been up to “two additional years in prison.” Id. (discussing 18 U.S.C. § 3583(e)(3)).

But, if the defendant is on supervised release for possessing child pornography, and

the district court finds that he possessed child pornography again, the court “must

impose an additional prison term of at least five years and up to life.” Id. (discussing

18 U.S.C. § 3583(k)). Because the Haymond defendant was on supervised release


                                          13
         USCA11 Case: 19-11799      Date Filed: 01/20/2021   Page: 14 of 27



for possessing child pornography, and the district court found by a preponderance of

the evidence that he possessed child pornography while on supervised release, the

district court imposed the section 3583(k) five-year mandatory sentence. Id. at

2374–75.

      On appeal, the Tenth Circuit concluded that section 3583(k) violated the

defendant’s right to a trial by jury because he faced a new mandatory minimum

sentence “resting only on facts found by a judge by a preponderance of the

evidence.” Id. at 2375. The Tenth Circuit held that the parts of section 3583(k)

mandating a five-year prison term were unconstitutional and unenforceable. Id. It

vacated the defendant’s sentence and remanded for the district court to resentence

him “without regard” to section 3583(k). Id.

      A plurality of the Supreme Court agreed that, “[a]s applied here,” section

3583(k) violated the Fifth and Sixth Amendments. Id. at 2373 (emphasis added).

The plurality “concluded that the application of [section] 3583(k)’s mandatory

minimum in this case violated [the defendant]’s right to trial by jury.” Id. at 2384–

85 (emphasis added). Section “3583(k) can,” the plurality said, “at least as applied

in cases like ours, expose a defendant to an additional mandatory minimum prison

term well beyond that authorized by the jury’s verdict—all based on facts found by




                                         14
            USCA11 Case: 19-11799        Date Filed: 01/20/2021       Page: 15 of 27



a judge by a mere preponderance of the evidence.” Id. at 2382 (first emphasis

added). 1

       “[U]nder our Constitution,” the Haymond plurality explained, “when ‘a

finding of fact alters the legally prescribed punishment so as to aggravate it’ that

finding must be made by a jury of the defendant’s peers beyond a reasonable doubt.”

Id. at 2378 (quoting Alleyne v. United States, 570 U.S. 99, 114 (2013)). “So just

like the facts the judge found at the defendant’s sentencing hearing in Alleyne, the

facts the judge found here increased ‘the legally prescribed range of allowable

sentences’ in violation of the Fifth and Sixth Amendments.” Id. (quoting Alleyne,

570 U.S. at 115).

       The plurality opinion was careful to emphasize how narrow its decision was.

“As we have emphasized, our decision is limited to [section] 3583(k) . . . and the

Alleyne problem raised by its [five]-year mandatory minimum term of

imprisonment.”       Id. at 2383.     And:     “The Court has recognized two narrow




       1
         The circuit courts have read Haymond, as the majority opinion does, see Maj. Op. at 6
(“Haymond ruled that [section] 3583(k) was unconstitutional as applied in that case”), as an as-
applied challenge to section 3583(k). The Fourth Circuit has explained that Haymond “involved
an as-applied constitutional challenge to 18 U.S.C. [section] 3583(k).” United States v. Ka, 982
F.3d 219, 222 (4th Cir. 2020); United States v. Coston, 964 F.3d 289, 291 (4th Cir. 2020) (“After
Coston’s sentencing, the Supreme Court held that a different mandatory revocation provision, 18
U.S.C. [section] 3583(k), was unconstitutional in an as-applied challenge.”). The Tenth Circuit,
on remand from the Supreme Court, described the Supreme Court’s “ultimate[] determin[ation]
that, as applied to [the Haymond defendant], [section] 3583(k) violated the Fifth and Sixth
Amendments.” United States v. Haymond, 935 F.3d 1059, 1063 (10th Cir. 2019) (citing
Haymond, 139 S. Ct. at 2373 (plurality opinion)).
                                               15
         USCA11 Case: 19-11799       Date Filed: 01/20/2021    Page: 16 of 27



exceptions to Apprendi’s general rule, neither of which is implicated here:

[p]rosecutors need not prove to a jury the fact of a defendant’s prior conviction, or

facts that affect whether a defendant with multiple sentences serves them

concurrently or consecutively.” Id. at 2377 n.3 (citations omitted).

      Justice Breyer concurred in vacating the Tenth Circuit’s judgment and

remanding for further proceedings, but on narrower grounds. Id. at 2386 (Breyer,

J., concurring in the judgment); see also id. (Alito, J., dissenting) (“I do not think

that there is a constitutional basis for today’s holding, which is set out in Justice

Breyer’s opinion, but it is narrow . . . .”). Justice Breyer said he “would not

transplant the Apprendi line of cases to the supervised-release context.” Id. at 2385

(citing Alleyne, 570 U.S. at 122 (Breyer, J., concurring in the judgment)). But “three

aspects” of section 3583(k) led him “to think it is less like ordinary revocation and

more like punishment for a new offense, to which the jury right would typically

attach.” Id. at 2386.

      First, [section] 3583(k) applies only when a defendant commits a
      discrete set of federal criminal offenses specified in the statute. Second,
      [section] 3583(k) takes away the judge’s discretion to decide whether
      violation of a condition of supervised release should result in
      imprisonment and for how long. Third, [section] 3583(k) limits the
      judge’s discretion in a particular manner: by imposing a mandatory
      minimum term of imprisonment of “not less than [five] years” upon a
      judge’s finding that a defendant has “committed any” listed “criminal
      offense.”




                                          16
           USCA11 Case: 19-11799           Date Filed: 01/20/2021        Page: 17 of 27



Id. (alterations adopted). “Taken together, these features of [section] 3583(k) more

closely resemble the punishment of new criminal offenses, but without granting a

defendant the rights, including the jury right, that attend a new criminal

prosecution.” Id. (emphasis added). “[A] jury must find facts that trigger a

mandatory minimum prison term.” Id. (citing Alleyne, 570 U.S. at 103).

                                        Savarese’s Case

       Like the Haymond defendant, Savarese was convicted of possessing child

pornography, sentenced to prison followed by supervised release, and then while on

supervised release he possessed more child pornography.                     Like the Haymond

defendant, Savarese moved the district court to find that the section 3583(k) five-

year mandatory sentence violated the Fifth and Sixth Amendments. And like in

Haymond, the district court denied the motion to find the section 3583(k) five-year

mandatory sentence unconstitutional.2 But the parallels end there.

       Unlike the Haymond defendant, Savarese was indicted for this second

possession of child pornography offense around the same time the probation office



       2
          Because this is an appeal from the district court’s order denying Savarese’s motion to find
the section 3583(k) five-year mandatory sentence unconstitutional, it seems odd for the concurring
opinion to recycle the “we-are-a-court-of-review-not-first-view” line. The district court, as the
concurring opinion acknowledges, ruled that Savarese’s jury trial rights were not violated by
applying section 3583(k) to his case. Savarese has appealed the district court’s decision. Unlike
in Cutter v. Wilkinson, 544 U.S. 709, 718 n.7 (2005), where the issues argued by the respondent
“were not addressed” by the lower court, we’re not viewing the section 3583(k) issues for the first
time—the district court decided that section 3583(k) was not unconstitutional as applied to
Savarese’s case and we’re reviewing that decision. Nothing more.
                                                 17
           USCA11 Case: 19-11799      Date Filed: 01/20/2021    Page: 18 of 27



filed the petition alleging that he violated his supervised release in his first case. On

September 19, 2018, before anything happened with his supervised release violation,

Savarese pleaded guilty to the new child pornography charge. Months later, on

March 28, 2019, Savarese told the district court that he intended to admit he violated

his supervised release by possessing child pornography because he already pleaded

guilty to the underlying case. The district court found that Savarese violated his

supervised release and imposed the five-year mandatory sentence under section

3583(k).

                    Haymond Does Not Apply to Savarese’s Case

      Haymond does not apply to Savarese’s case because: (1) his section 3583(k)

five-year mandatory sentence does not fit the third of the three “features” identified

in Justice Breyer’s concurring opinion; (2) even if Savarese’s five-year mandatory

sentence did fit all three features in Justice Breyer’s concurring opinion, and

Savarese had the right to a jury trial on the critical fact whether he possessed child

pornography again, he waived that right by pleading guilty; and (3) because Savarese

pleaded guilty to possessing child pornography, the new conviction could be used

without a jury finding to impose the section 3583(k) five-year mandatory sentence.

      First, Savarese’s case is missing one of the three aspects that, “considered in

combination” and “[t]aken together,” made the section 3583(k) five-year mandatory

sentence in Haymond unconstitutional. 139 S. Ct. at 2386 (Breyer, J., concurring in


                                           18
         USCA11 Case: 19-11799      Date Filed: 01/20/2021    Page: 19 of 27



the judgment). Justice Breyer said that the section 3583(k) mandatory sentence was

unconstitutional because “the judge’s discretion” was limited “by imposing a

mandatory minimum term of imprisonment of ‘not less than 5 years’ upon a judge’s

finding that a defendant has ‘commit[ted] any’ listed ‘criminal offense.’” Id.

(alteration in original).

       But, in Savarese’s case, the district court did not impose the section 3583(k)

mandatory sentence based on a non-jury factfinding by a preponderance of the

evidence that Savarese possessed child pornography.          Here, the district court

imposed the section 3583(k) mandatory sentence based on Savarese’s guilty plea

that he possessed child pornography. Because one of Justice Breyer’s “three

aspects” was missing from Savarese’s section 3583(k) sentence, unlike the

Haymond defendant’s, his sentence was not unconstitutional and does not need to

be remanded to address the question of remedy. Id.

       The Ninth Circuit dealt with a similar situation in United States v. Hanson,

936 F.3d 876 (9th Cir. 2019). There, as here, the defendant was on supervised

release for possessing child pornography and he was found with more child

pornography on his laptop and hard drive. Id. at 879. The defendant was indicted

for receiving and possessing child pornography, and his probation officer filed a

petition recommending revocation of his supervised release. Id. First, a jury found

the defendant guilty of receiving child pornography. Id. Later, the district court


                                         19
           USCA11 Case: 19-11799          Date Filed: 01/20/2021       Page: 20 of 27



concluded that, based on the jury’s verdict, he violated his supervised release. Id. at

880. The district court sentenced the defendant to the section 3583(k) five-year

mandatory sentence. Id. at 879–80. On appeal, the Ninth Circuit explained that it

didn’t need to “consider the impact of” Haymond “[b]ecause a jury found that [the

defendant] had committed the offense beyond a reasonable doubt.” Id. at 887 n.10.

       Here, as in Hanson, we don’t need to consider the impact of Haymond because

Savarese’s five-year mandatory sentence was not imposed based on the district

court’s finding by a preponderance of the evidence that he possessed child

pornography. Instead, the district court imposed the section 3583(k) five-year

mandatory sentence based on Savarese’s guilty plea that he possessed child

pornography. Haymond can’t apply because one of Justice Breyer’s “three aspects”

that made the Haymond sentence unconstitutional is missing here. See United States

v. Badgett, 957 F.3d 536, 540 n.15 (5th Cir. 2020) (observing that Justice Breyer

listed the “three features” of section 3583(k) that were constitutionally problematic

in the conjunctive).3


       3
          The concurring opinion says that vacating and remanding in light of Haymond “is
consistent with what other courts of appeals have done.” But this is only true where, as they were
in Haymond, all “three aspects” in Justice Breyer’s concurring opinion were met. Where, as it is
here, at least one of Justice Breyer’s “three aspects” is missing, the courts of appeals haven’t
consistently vacated and remanded in light of Haymond. See, e.g., Hanson, 936 F.3d at 887 n.10
(explaining that the court didn’t need to “consider the impact of” Haymond “[b]ecause a jury found
that [the defendant] had committed the offense beyond a reasonable doubt”); United States v.
Daughenbaugh, 793 F. App’x 237, 241 (5th Cir. 2019) (explaining that it’s “doubtful that
Haymond would be of any help” to the defendant because “unlike the defendant in that case,
Daughenbaugh was charged separately for the underlying criminal conduct and was therefore
                                               20
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 21 of 27



      Second, even if Savarese’s sentence met all of Justice Breyer’s “three aspects”

for punishment for a new offense “to which the jury right would typically attach,”

Savarese waived his jury trial rights. Justice Breyer explained that, considered in

combination, his “three aspects” of section 3583(k) led him to conclude that the five-

year mandatory sentence was “more like punishment for a new offense, to which the

jury right would typically attach.” Haymond, 139 S. Ct. at 2386 (Breyer, J.,

concurring in the judgment). “Taken together,” his three features of section 3583(k)

“more closely resemble[d] the punishment of new criminal offenses, but without

granting a defendant the rights, including the jury right, that attend a new criminal

prosecution.” Id. Therefore, had all three aspects been met, Savarese’s right to a

jury would attach.

      But, unlike the Haymond defendant, Savarese waived his jury trial rights on

the critical fact whether he possessed child pornography.         Not only did the

government file the petition seeking to revoke his supervised release, but Savarese

was also indicted for possessing child pornography. Prior to trial on the new child

pornography charge or a hearing on the supervised release violation, Savarese

pleaded guilty to this new substantive offense. By pleading guilty, Savarese waived

his jury trial rights on the elements of his child pornography charge, including that




afforded the opportunity to have a jury determine beyond a reasonable doubt whether he
committed the latest offense”—“[h]e instead chose to plead guilty”).
                                         21
         USCA11 Case: 19-11799       Date Filed: 01/20/2021    Page: 22 of 27



he possessed child pornography. See Florida v. Nixon, 543 U.S. 175, 187 (2004)

(“By entering a guilty plea, a defendant waives constitutional rights that inhere in a

criminal trial, including the right to trial by jury, the protection against self-

incrimination, and the right to confront one’s accusers.”); Brady v. United States,

397 U.S. 742, 748 (1970) (A “plea is more than an admission of past conduct; it is

the defendant’s consent that judgment of conviction may be entered without a trial—

a waiver of his right to trial before a jury or a judge.”); Stano v. Dugger, 921 F.2d

1125, 1140 (11th Cir. 1991) (“By pleading guilty, a defendant waives several

constitutional rights, including the Fifth Amendment privilege against compulsory

self-incrimination and the Sixth Amendment rights to a jury trial and to

confrontation of one’s accusers.”). Unlike in Haymond, the district court didn’t

violate Savarese’s jury trial rights because he waived them.

      Third, even if Justice Breyer’s “three aspects” applied to Savarese’s case, and

the section 3583(k) five-year mandatory sentence was like punishment for a new

offense, the district court did not violate Savarese’s jury trial rights because it

imposed the mandatory sentence based on his prior conviction for possessing child

pornography. Savarese not only waived his jury rights, but he also pleaded guilty to

possessing child pornography and was convicted before he had his supervised

release hearing and sentence. Once he pleaded guilty, the district court could use




                                         22
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 23 of 27



that conviction to impose the section 3583(k) mandatory sentence without a jury

finding on whether he violated the child pornography statutes.

      That’s because “the fact of a prior conviction is not an ‘element’ that must be

found by a jury.” United States v. Harris, 741 F.3d 1245, 1249 (11th Cir. 2014).

Under Almendarez-Torres v. United States, 523 U.S. 224 (1998), “prior convictions

are excepted from the general rule that a jury must find any fact that will increase

the penalty for an offense.” Harris, 741 F.3d at 1249.

      Although it is ordinarily true that all elements of a crime must be
      alleged by indictment and either proved beyond a reasonable doubt or
      admitted by a defendant, there is an exception for prior convictions.
      Almendarez-Torres v. United States, 523 U.S. 224, 247 . . . (1998). The
      Constitution does not require that “[t]he government . . . allege in its
      indictment and . . . prove beyond a reasonable doubt that [a defendant]
      had prior convictions for a district court to use those convictions for
      purposes of enhancing a sentence.”

United States v. Smith, 775 F.3d 1262, 1266 (11th Cir. 2014) (citation omitted;

alterations and omissions in original).

      Here, the district court imposed the section 3583(k) five-year mandatory

sentence because Savarese was convicted of possessing child pornography while he

was on supervised release. As Justice Breyer explained, citing Alleyne, “in an

ordinary criminal prosecution, a jury must find facts that trigger a mandatory

minimum prison term.” Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring in the

judgment) (citing Alleyne, 570 U.S. at 103). But in Alleyne, the Supreme Court

recognized that Almendarez-Torres created “a narrow exception to this general rule
                                          23
         USCA11 Case: 19-11799        Date Filed: 01/20/2021    Page: 24 of 27



for the fact of a prior conviction.” Alleyne, 570 U.S. at 111 n.1. And the Haymond

plurality reiterated that “[p]rosecutors need not prove to a jury the fact of a

defendant’s prior conviction.” 139 S. Ct. at 2377 n.3 (plurality opinion) (citing

Almendarez-Torres, 523 U.S. 224).

      The district court did not err in imposing the section 3583(k) five-year

mandatory sentence, without a jury trial, based on Savarese’s guilty plea and prior

conviction for possessing child pornography while he was on supervised release.

Savarese was not entitled to a jury trial on the question of his prior conviction.

                              A Remand Is Unnecessary

      Because Haymond doesn’t apply to Savarese’s case, a remand for the district

court to consider “how Haymond applies to Savarese,” Maj. Op. at 8, is unnecessary.

We know how Haymond applies—it doesn’t. Savarese’s sentence lacks one of the

key “aspects” identified by Justice Breyer that made the Haymond defendant’s

sentence unconstitutional. To the extent Savarese’s sentence does fit within the

“three aspects” that Justice Breyer relied on, and jury trial rights attach, Savarese has

waived his right for a jury to find the critical fact under section 3583(k): that he

possessed child pornography. And Savarese was not entitled to a jury finding on the

critical fact whether he possessed child pornography because the district court could

use his prior conviction for possessing child pornography to enhance his sentence

without a jury finding.


                                           24
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 25 of 27



      Under similar circumstances—where a defendant pleaded guilty and his

sentence was enhanced based on a prior conviction followed by a new Supreme

Court case that applied the jury trial right to facts that increased the defendant’s

maximum sentence, increased his guideline range, or required a mandatory

minimum sentence—we have not vacated a defendant’s sentence and remanded for

the district court to consider the new case. After Apprendi v. New Jersey, 530 U.S.

466 (2000), where the Supreme Court held that any fact (other than a prior

conviction) that increased the penalty for a crime beyond the statutory maximum

must be found by the jury, we did not vacate and remand a defendant’s sentence to

consider the new case in the first instance where the defendant had “pl[eaded] guilty

. . . and accepted the contents of the [presentence investigation report].” See United

States v. Walker, 228 F.3d 1276, 1278 n.1 (11th Cir. 2000). After United States v.

Booker, 543 U.S. 220 (2005), where the Supreme Court held that the mandatory

application of the sentencing guidelines violated the Sixth Amendment’s jury trial

right, we did not vacate and remand a defendant’s sentence to consider the opinion

in the first instance where the “defendant’s sentence was enhanced based on a prior

conviction” because “[t]he Court’s holding in Booker . . . [was] not implicated.” See

United States v. Orduno-Mireles, 405 F.3d 960, 962 (11th Cir. 2005). And after

Alleyne, where the Supreme Court held that any fact which increased the mandatory

minimum sentence for an offense must be found by the jury, we did not vacate and


                                         25
         USCA11 Case: 19-11799       Date Filed: 01/20/2021   Page: 26 of 27



remand a defendant’s mandatory minimum sentence to consider the new case in the

first instance where the mandatory minimum was imposed based on the defendant’s

prior convictions because “the fact of a prior conviction [was] not an ‘element’ that

must be found by a jury.” See Harris, 741 F.3d at 1249–50.

      The concurring opinion says that Walker, Orduno-Mireles, and Harris “are

inapposite because, unlike Savarese, the defendants in those cases had not raised the

relevant constitutional argument in the district court.” But the concurring opinion

fails to appreciate that the results in Walker, Orduno-Mireles, and Harris didn’t turn

on whether the constitutional argument was preserved or unpreserved, or whether

we reviewed it for plain or harmless error. Preservation was not relevant to our

decision in those cases. We affirmed not because the constitutional argument was

waived or abandoned or had some impossible standard of review to overcome, but

because the jury trial right didn’t apply where the sentence was enhanced based on

a prior conviction. There was no need to vacate and remand in those cases (not

because the constitutional issue was raised for the first time on appeal but) because

Apprendi, Booker, and Alleyne don’t apply to mandatory sentences based on prior

convictions.

      Savarese’s case is no different.     Haymond, like Apprendi, Booker, and

Alleyne, does not apply because Savarese waived his jury trial rights and the section

3853(k) five-year mandatory sentence was imposed because he pleaded guilty to the


                                         26
         USCA11 Case: 19-11799       Date Filed: 01/20/2021    Page: 27 of 27



new child pornography possession charge.         Vacating Savarese’s sentence and

remanding for the district court to consider Haymond would be like vacating and

remanding for the district court to consider that there will be a full moon tonight and

it’s forty-seven degrees outside. All of it is interesting, and relevant to some cases,

but none of it has any impact on Savarese’s sentence.

      On remand, the district court will reinstate the same section 3853(k) five-year

mandatory sentence because: Savarese’s sentence doesn’t fit within all “three

aspects” of Justice Breyer’s concurring opinion; even if it did, and he was entitled

to a jury trial on the critical fact whether he possessed child pornography while on

supervised release, Savarese waived his jury trial rights when he pleaded guilty to

the new charge; and Savarese was not entitled to a jury trial on a mandatory sentence

based on a prior conviction. Because Savarese’s sentence will be the same, a remand

is unnecessary. We should do as we did in the post-Apprendi, Booker, and Alleyne

cases where the defendant’s sentence was enhanced based on a guilty plea or prior

conviction and affirm.




                                          27